Citation Nr: 1222659	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  95-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to a rating in excess of 30 percent for a left ankle disorder, for the period from May 1, 2006.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Subsequently, in a December 2005 rating decision the Board bifurcated the higher rating claim for a left ankle disorder.  It denied entitlement to a rating in excess of 20 percent for a left ankle disorder, for the period from June 27, 1994 to November 30, 2004, and to a rating in excess of 30 percent, for the period from December 1, 2004 to September 20, 2005, and remanded for further development both the issue of a rating in excess of 30 percent for a left ankle disorder, for the period from September 21, 2005, and the issue of service connection for a back disorder.  

In November 2009, these two issues and a claim for service connection for sleep apnea were consolidated for appeal before the Board when it issued another remand to permit the Veteran a Board hearing before the undersigned.  Finally, in an April 2011 remand the Board remanded the three issues on appeal for further development.  

The Board notes that in a May 2006 rating decision, a temporary total evaluation (TTE) was granted from June 21, 2004 to April 30, 2005, and again from September 21, 2005 to April 30, 2006, for convalescence from two surgeries related to the Veteran's left ankle.  A 30 percent rating was awarded from May 1, 2005 to September 30, 2005 and from May 1, 2006 to the present.  As only the 30 percent rating from September 21, 2005 is currently on appeal, and the TTE covers the period from September 21, 2005 to April 30, 2006, the Veteran actually is only requesting a rating in excess of 30 percent for the period from May 1, 2006.  Therefore, the issue on the title page has been recharacterized to reflect this development.  See 38 C.F.R. § 4.30 (2011).  

The Board notes too that VA outpatient treatment records dated from March 2011 to April 2012 are found on the Virtual VA computer system, but not within the claims file.  A review of these records, however, discloses that none present evidence pertinent to denying the Veteran's back service connection claim or his higher rating claim for his left ankle disorder.  See 38 C.F.R. § 20.1304(c) (2011).  Therefore, this appeal can be adjudicated without any prejudice to the Veteran.  

The issue of a higher rating or separate ratings for left ankle scars has been raised by the record, and the Veteran in his statement dated in June 2005, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the Veteran has been service connected for a painful left ankle scar since 1997, but that recent VA examinations reveal at least four non-painful scars about the left ankle after his two surgeries.  Therefore, this matter is referred to the AOJ for appropriate action.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that his back disorder, diagnosed as degenerative disc disease of the lumbar spine and myofascial lumbar syndrome, was caused by or aggravated by his service-connected disabilities.  

2.  From May 1, 2006 to January 23, 2007, the degenerative joint disease of the Veteran's left ankle has been manifested by ankylosis with inversion and eversion deformity.  

3.  From January 24, 2007, the degenerative joint disease of the Veteran's left ankle has been manifested by disability approaching ankylosis of the joint between 0 and 10 degrees dorsiflexion; while his condition results in pain and limited motion, it is not shown to approximate a disability manifested by ankylosis in plantar flexion at more than 40 degrees, ankylosis in dorsiflexion at more than 10 degrees, or ankylosis with abduction, adduction, inversion, or eversion deformity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder, diagnosed as degenerative disc disease of the lumbar spine and myofascial lumbar syndrome, as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  The criteria for a 40 percent rating for a left ankle disorder, for the period from May 1, 2006 to January 23, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5270 (2011).  

3.  The criteria for a rating in excess of 30 percent for a left ankle disorder, for the period from January 24, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5270 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court, have been fulfilled by information provided to the Veteran in letters from the RO dated in June 2002, July 2003, July 2004, July 2005, and May 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, these claims were readjudicated and a supplemental statement of the case was issued in March 2012.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of the Veteran's service connection back claim at present without detriment to the due process rights of the Veteran.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was not provided to the Veteran; however, this deficiency is not shown to prejudice the Veteran.  As explained below, the evidence of record is sufficient to substantiate the Veteran's claim for a higher rating of 40 percent for the left ankle disorder from May 1, 2006 to January 23, 2007.  As this is the maximum schedular rating for this disability, the Board's action accordingly causes no prejudice to the Veteran under Dingess/Hartman.  The Board also denies the Veteran's claim for a higher staged rating for a left ankle disorder, from January 24, 2007, so no higher rating or effective date is being, or will be assigned; accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letter sent to the Veteran may not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  However, the May 2008 letter did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected disability.  In any event, the United States Court of Appeals for the Federal Circuit recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Board finds that the Veteran has received such notice.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the higher rating issue on appeal have been met.  

The duty to assist also has been fulfilled as private and VA medical records relevant to this matter have been requested or obtained, as well as records from the Social Security Administration (SSA), and the Veteran was provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with the Veteran's claims would not cause any prejudice to the Veteran.  



Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 2011); 38 C.F.R. §§ 3.307, 3.309.  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Back Disorder

The Veteran seeks service connection for a back disorder, to include as secondary to service-connected disabilities.  During his July 2009 Board hearing, the Veteran testified that he thought he should be service-connected for his back disorder because he was in a combat engineer unit in service and had to jump off trucks with backpacks on.  In addition, his ankle gave out in service and he fell down a flight of stairs.  (See transcript at p. 9.)  During a September 2005 Board hearing, the Veteran and his representative contended that his back disability was secondary to his service-connected bilateral pes planus.  They said that a VA physician and a private physician told the Veteran that his back disability was secondary to his feet and ankles, but that a VA examiner had disagreed.  (See transcript at pp. 4-5.)  

Service treatment records indicate no complaints or treatment related to the back.  His March 1977 discharge examination indicated the Veteran had no spinal abnormalities.  An examiner wrote on the contemporaneous report of medical history that the Veteran had had problems with his feet and ankles and had been on profile for such while on active duty.  

Post-service, there is no mention of back complaints or back pain in the report of the November 1977 VA examination.  There is no mention of back pain or a spinal disorder in the private and VA medical records associated with the voluminous claims file until approximately 25 years after discharge from active duty.  

An April 2002 statement by Dr. T.M.R., one of the Veteran's private physicians, stated that the Veteran had a diagnosis of severe collapse of L3-4.  Further, he wrote that severe progressive back pain was secondary to the collapse of the L3-4 disc exacerbated by severe bilateral pes planus.  

In May 2002, in another statement, Dr. T.M.R. wrote that the Veteran had progressive low back and left lower extremity pain worsened by his foot and knee problems.  

During a VA orthopedic clinic follow-up in May 2002, the resident physician told the Veteran that his back pain may also be related to alterations in his kinetic secondary to his feet.  

Other VA treatment records associated with the voluminous claims file show complaints of, and treatment for, back pain, including epidural steroid injections and physical therapy.  

A June 2002 VA treatment record noted that the Veteran had developed low back pain over the previous four to five years.  The VA physician noted diagnostic and therapeutic work-ups, treatments at private hospitals, and an epidural steroid injection at L3-4.  The examiner recognized that the Veteran's back pain could be mechanical in nature because the clinic was trying to correct his pes planus by giving him high arch supports to see if that would mechanically alter his pelvic lumbosacral mechanics and relieve the back pain.  Diagnosis was mechanical low back pain and degenerative disc disease at L3-4.  The examiner stated a doubt whether the Veteran's significant degenerative disc disease at L3-4 had any relation to his current symptomatology, which was almost definitely due to altered mechanics in the left sacroiliac joint region.  Physical therapy was to be prescribed to correct these impairments.  

The Veteran underwent a VA spine examination in September 2002.  Diagnosis was desiccation and bulging of the L3-4 disc.  The VA examiner did not accept that the Veteran's back was secondary to his flat feet.  The September 2002 VA examiner noted that many people with degenerative disc disease become symptomatic in their 40s, but they do not all have flat feet.  He also noted that the many people who have flat feet do not all have low back trouble.  The VA examiner thought, to some degree, that the Veteran's leg problems prevented further abuse of the back with heavy physical activities.  

The Veteran underwent a VA examination in March 2003.  It was noted that he developed low back pain about four years before and that a recent MRI scan showed a ruptured disc at L3-4.  Diagnosis was degenerative disc disease of the lumbar spine with back pain and left leg radiation, moderate symptoms, and slight progression.  The VA examiner also noted the June 2002 opinion that the Veteran's spine problem might be related to difficulties in his feet.  The VA examiner, however, stated without explanation that it seemed less likely than not that the back problem was a secondary expression of his service-connected pes planus.  

April 2004 correspondence from Dr. T.M.R., the Veteran's orthopedic surgeon, noted that the Veteran had been a patient for approximately two years and had substantial pain in his lower back and near complete collapse of the L3-4 disc space.  In addition, Dr. T.M.R. noted that the Veteran had severe problems with his feet.  He opined that the Veteran's abnormal gait certainly contributed to the magnitude of the pain he had in his back.  

A private medical record dated in August 2004 revealed that Dr. T.M.R. performed a lumbar fusion on the Veteran due to L3-4 foraminal stenosis and disc space collapse.  

During a February 2005 RO hearing, the Veteran presented a Statement of Attending Physician dated November 2004 from Dr. T.M.R., who noted that the Veteran was diagnosed with a severe collapse of the L3-4 disc.  He opined that the Veteran had severe progressive back pain secondary to the collapse of the L3-4 disc exacerbated by severe bilateral pes planus.  

In December 2006 correspondence, Dr. R.W.D. of Azalea Orthopedics stated that he had been following the Veteran for bilateral knee pain for quite some time and that it was his opinion that the Veteran had significant back problems due to the fact that he had difficulty with the weight bearing joints in both ankles and both knees.  

In an administrative decision of the Social Security Administration (SSA) in January 2007, it was noted that the Veteran was entitled to SSA disability benefits beginning in September 2006 for disorders of the back and osteoarthritis and allied disorders.  Information in the SSA file indicated that an X-ray showed the intervertebral body space between L-3 and L-4 was completely gone.  In a May 2007 disability history and physical the examiner reported that the Veteran told him that when he was in the military he was supposed to jump off a three-quarter ton truck with a whole load of paraphernalia weighing no less than 60 pounds and this was when he injured both feet, both ankles, his lower back, and most likely his hips.  

The Veteran underwent a VA spine examination in January 2007.  The Veteran told the examiner that he sprained his back in 1974, had progressive pain since, and took Methadone for back pain.  Diagnosis was degenerative disc disease of the lumbar spine with back pain with bilateral leg radiation more on the left than on the right.  The VA examiner recorded this as a severe disability with progression and that onset was in 1974.  In an addendum (also dated in January 2007) the examiner opined that the Veteran's service-connected bilateral pes planus did not aggravate his degenerative disc disease of the lumbar spine.  

The Veteran underwent a VA examination for employability in May 2007.  Lumbar spine fusion was diagnosed as well as chronic low back pain secondary to degenerative disc disease.  The physician's assistant who conducted the examination noted that the Veteran had sprained his low back in 1974.

In August 2007, the January 2007 VA examiner issued an addendum medical opinion.  He noted that the Veteran first reported difficulty with his back in service in 1974 when he had to jump carrying heavy equipment.  He was thought then to have a back sprain and was treated conservatively.  The Veteran told the examiner that he had back pains since then, but surgery was not required until 2004 when he had a fusion procedure at the L3-4 level.  He now complained of constant back pain radiating to both legs.  The VA examiner opined that the Veteran's back problem was related to interim attrition and his excessive weight and not to an incident of service as there was no diagnosis of a back problem at the time of discharge and his significant back problems requiring surgery occurred some 30 years later.  The VA examiner also repeated his earlier opinion that the Veteran's back disorder was not due to his service-connected pes planus.  

The Veteran underwent a VA spine examination in August 2008.  He denied any back complaints in service, except that he had muscle spasm which was not limited to the back but to other parts of the body.  The Veteran told the examiner that back pain developed over the years and that he had surgery in 2004 for degenerative disc disease and fusion at the L3-4 level.  Diagnosis was lumbar degenerative disc disease.  The August 2008 VA examiner noted that bilateral pes planus has a characteristic flat feet gait, but this gait does not result in instability of the back to cause any back condition.  The examiner stated that there was no evidence in the medical literature supporting degenerative disc disease due to bilateral pes planus.  He opined that it was less likely as not that the Veteran's degenerative disc disease was caused or aggravated as a result of his service-connected conditions.  

In July 2011 correspondence, Dr. B.T.H. stated that the Veteran had chronic back pain due to severe foot and ankle problems.  The physician said that these conditions were permanent and contributing to the Veteran's low back pain.  

The Veteran underwent a VA spine examination in May 2011.  The Veteran told the examiner that in service he jumped out of trucks and injured his feet and reported that his feet were causing his back condition.  Diagnosis was myofascial lumbar syndrome after previous surgery on the lower back.  The May 2011 VA examiner, a certified physician's assistant, opined that the Veteran's service-connected disabilities (such as left ankle, right hallux deformity, right ankle, and bilateral knees) would not result in any type of spine disorder.  The examiner stated that a review of orthopedic literature bore this out.  The VA examiner also opined that the Veteran's myofascial lumbar syndrome was not caused by nor the result of his time in the service.  

Direct service connection in this case is not warranted because there is no medical opinion found in the claims file that supports a relationship between the Veteran's currently diagnosed spinal disorder and his period of active service.  Hickson, 12 Vet. App. at 253.  Presumptive service connection also is not warranted as evidence of degenerative disc disease of the lumbar spine was not apparent within one year of the Veteran's discharge from active duty.  See 38 C.F.R. §§ 3.307, 3.309.  

Based on the evidence of record, however, the Board finds that secondary service connection for a back disorder, diagnosed as degenerative disc disease of the lumbar spine and myofascial lumbar syndrome, is appropriate in this case.  After a careful review of the evidence of record noted above, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran currently has a back disorder related to his service-connected disabilities, especially his ankle, knee, and foot disorders.  As a point of relative equipoise has been reached with respect to the claimed disorder, the Board must resolve all doubt in the Veteran's favor and grant the claim for secondary service connection.  

The Veteran has generally alleged the he has a back disorder due to his service-connected disabilities.  He is currently diagnosed with degenerative disc disease of the lumbar spine and myofascial lumbar syndrome.  The Veteran is currently service-connected for bilateral pes planus, post-operative residuals of left ankle disability, right ankle disability, hallux valgus of the right foot, a left ankle scar, left knee chondromalacia, right knee chondromalacia, and a depressive disorder.  

Although the Veteran is not competent to provide an opinion as to the etiology of his claimed disorder, he is competent to report his current symptomatology and when the onset of his symptoms began.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Veteran has inconsistently reported both that the claimed back disorder began in service and in the late 1990s.  Documentation in the claims file does not show medical treatment for a back disorder until approximately 25 years after discharge from service.  

The evidence also includes contradictory medical opinions as to whether the Veteran's current back disorder is related to any of his service-connected disabilities.  As noted above, the claims file contains: three opinions of the Veteran's surgeon, Dr. T.M.R., that the Veteran's back disorder was exacerbated by bilateral pes planus (April 2002 and February 2008), by foot and knee problems (May 2002), and by abnormal gait (April 2004); the December 2006 correspondence of Dr. R.W.D. that the Veteran had significant back problems due to weight bearing joints in both ankles and both knees; and the July 2011 opinion of Dr. B.T.H. that chronic back pain was due to severe foot and ankle problems.  

In contrast, the VA examiners: doubted that degenerative disc disease of the lumbar spine was related to symptomatology almost definitely due to altered mechanics in the left sacroiliac joint (June 2002); did not accept that the Veteran's back condition was secondary to flat feet (September 2002); opined that it seemed less likely than not that the Veteran's degenerative disc disease of the lumbar spine was secondary to pes planus (March 2003); opined that pes planus did not aggravate degenerative disc disease of the lumbar spine (January 2007, August 2007, and August 2008); and opined that the Veteran's service-connected disabilities (such as left ankle, right hallux deformity, right ankle, and bilateral knees) would not result in any type of spine disorder.  

The Board finds that the multiple and conflicting opinions from VA medical personnel and private treating physicians has placed the record in equipoise as to whether the Veteran's back disorder is related, at least in part, to any of his service-connected disabilities.  Accordingly, the Board must resolve this issue in favor of the Veteran.  

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Private physicians who treated the Veteran found that his service-connected foot, knee, and ankle disabilities aggravated his back disorder.  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, the claim for secondary service connection is granted.  

Further inquiry could be undertaken with a view towards development of the Veteran's claim so as to obtain an additional medical opinion as the competing opinions of records are somewhat conclusory in nature.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that entitlement to secondary service connection for a back disorder is warranted.  Id.  

Increased Rating - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is only competent to report observable symptoms, but not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

Left Ankle

Historically, service connection for a left ankle disability was granted by the RO in a December 1977 rating decision.  Initially, a 10 percent rating was awarded under the provisions of DC 5271.  The rating was increased to 20 percent in a July 2000 rating decision.  As noted in the Introduction, in a May 2006 rating decision, a TTE was granted from June 21, 2004 to April 30, 2005 and again from September 21, 2005 to April 30, 2006 with a 30 percent rating in effect from May 1, 2005 to September 20, 2005 and from May 1, 2006 to the present under the provisions of DC 5270.  As explained in the Board's remand of December 2005, only the 30 percent rating from September 21, 2005, is currently on appeal.  As a TTE covers the period from September 21, 2005 to April 30, 2006, the Veteran is actually only requesting a rating in excess of 30 percent for the period from May 1, 2006.  

DC 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Cullen v. Shinseki, 24 Vet. App. 74, 77 at FN 3 (2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st. ed. 2007).  Normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).  

Other potentially applicable diagnostic codes include DC 5271.  Under that code, a 10 percent evaluation is assigned for moderate limitation of motion.  A 20 percent rating is assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, DC 5271 (2011).  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

A private medical record from the ETMC Orthopedic Institute revealed that the Veteran underwent a left triple arthrodesis and removal of deep hardware from his left ankle and foot on September 21, 2005.  An April 2006 X-ray study showed that the fusion of the cuboid to the calcaneus appeared solid.  

A May 2006 private medical record from Azalea Orthopedics noted that an X-ray of the left ankle showed some mild early degenerative changes in the lateral joint.  There was still a lot of swelling in the left foot and the doctor indicated that while removal of the screws might help this was not going to relieve all the pain.  It also was noted that the Veteran mentioned that he might have nerve damage in the left foot, but the doctor indicated that he could not agree or disagree.  

An August 2006 VA treatment record indicated that the Veteran's ankle pain was burning and hypersensitive to temperature.  It was noted that he was unable to invert or evert the left foot and that there was less than 10 degrees range of motion of dorsiflexion and plantar flexion in the left foot.  

In September 2006 correspondence, Dr. A.B. of CR Healthcare, Inc., indicated that the Veteran had a history of left ankle fusion with chronic left ankle and foot pain, with multiple procedures on the left ankle, including a triple arthrodesis in 2005.  He noted that the Veteran's pain had not responded to these procedures and that he was offered stronger narcotics to assist with pain control for his left ankle, foot, and back.  

In an administrative decision of the Social Security Administration (SSA) in January 2007, it was noted that the Veteran was entitled to SSA disability benefits beginning in September 2006 for disorders of the back and osteoarthritis and allied disorders.  Information in the SSA file indicated that the Veteran had very poor range of motion in his left ankle.  

The Veteran was seen in the VA orthopedic clinic on January 4, 2007.  It was noted that his left peroneal tendon reconstruction approximately two and a half years before did not help his symptoms of burning and pain and that his triple arthrodosis of the left foot approximately a year before did not relieve any of these symptoms.  Further, a foot specialist six months before felt this was probably neurogenic.  He was followed in the pain management clinic for chronic pain.  On examination, very minimal ankle dorsiflexion was noted and plantar flexion of probably a 30 degree arc.  There was no inversion or eversion.  There were some paresthesias over the lateral aspect of the foot.  The examiner noted that staff discussed the case and felt there was nothing mechanically that could be alleviated with orthopedic surgery and the Veteran's left ankle condition was probably more consistent with a neurogenic type problem such as complex regional pain syndrome.  Evaluation for pain syndrome was recommended as well as a sympathetic block.  

The Veteran underwent a VA joints examination on January 24, 2007.  He complained of pain in both ankles, the left more than the right.  It was noted that he had very little range of motion of the left ankle after a triple arthrodesis in September 2005.  On examination, range of motion of the left ankle measured as follows: dorsiflexion of 10 degrees, plantar flexion of 10 degrees, eversion of 5 degrees, and inversion of 5 degrees.  The joint was painful on motion with no additional limitation following repetitive use and during flare-up.  There was no weakness, fatigability, and no incoordination.  There was marked medial tenderness and moderate lateral tenderness with marked tenderness of the Achilles tendon at its insertion.  Diagnosis was traumatic and degenerative arthritis of the left ankle with status post operative procedure times three resulting in a triple arthrodesis in September 2005 with ankle pain and severe disability with progression.  

In the January 2007 VA examination, scars of the left ankle were described as follows: an L-shaped scar on the medial aspect of the ankle with the vertical part 7 cm. and the horizontal part 9 cm.; another scar on the dorsum of the left ankle proximal to the second toe measuring 5 cm.; and a scar in a reversed L-shaped fashion on the lateral aspect of the left ankle where the vertical component was 15 cm. and the horizontal or angular component was 3 cm; and a fourth scar in an angular direction on the lateral part of the heel measuring 3 cm.  

A February 2007 private medical record noted that X-ray studies of the left ankle showed mild to moderate degenerative changes in the ankle with a diagnosis of left ankle pain with early arthritis.  

The Veteran underwent a VA examination for employability in May 2007.  Range of motion measurements of the left ankle showed dorsiflexion at 10 degrees with pains medially and laterally, and plantar flexion of 0 to 5 to 10 degrees medially and laterally.  Active range of motion did not produce any weakness, fatigue or incoordination.  There was no additional loss of range of motion with repetitive movement.  The scars about the left ankle were described in the same way as found in the January 2007 VA examination.  Diagnosis was status post triple arthrodesis of the left foot with chronic left ankle pain related to neurogenic disease.  There was no relief with Methadone or Neurontin for chronic pains.  

A July 2007 VA medical record showed left ankle reflex sympathetic dystrophy for which he was given a left lumbar sympathetic diagnostic block.  Another July 2007 VA medical record noted that the Veteran had left ankle traumatic arthritis.  

In August 2007, the January 2007 VA examiner issued an addendum medical opinion.  He repeated the range of motion and functional impairment findings from the January 2007 VA examination and noted that the December 2006 X-ray studies showed no significant arthritic changes in the left ankle.  No unusual reaction was seen among the screws left in the ankle joint.  

During his July 2009 Board hearing, the Veteran testified that he believed he had nerve damage to the left ankle from a fusion surgery in 2006.  He also said that he had very limited use of the ankle and could not walk far.  He testified that pain required he visit VA for pain management.  For example, he was taking Methadone for his ankle pain.  He said he wanted a higher rating for his left ankle disability because it had worsened over the years.  (See transcript at pp. 3-7.)  

The Veteran underwent a VA examination in March 2010.  It was noted that following the triple arthrodesis in September 2005 the Veteran continued with daily constant pain in his left ankle.  He has no flare-ups.  He reported only mild relief with pain medications.  He was currently receiving no treatment for his ankle after VA clinic personnel told him there was nothing further they could do.  He did limited driving and very limited work around the house.  He retired from a state prison job because of pain in his feet and other joints.  While he reported no incoordination, the Veteran said he had marked fatigue and weakness because of pain and decreased range of motion in his ankles.  

On examination, his gait was normal.  There was some tenderness over the ankle joint.  Range of motion was measured as follows: dorsiflexion, plantar flexion, inversion and eversion to 5 degrees without pain.  There was no change in the range of motion after three repetitive movements.  

Observable multiple scars on the left ankle included: a 7 cm. scar over the talus, a 6 cm. lateral calcaneal scar, a 13 cm. medial hockey stick scar, an 18 cm. lateral lower leg and malleolar scar.  These scars were flat; none were painful or attached to the underlying skin.  

Diagnoses included: degenerative arthritis of the left ankle; triple arthrodesis of the left ankle; peroneal tendon reconstruction of the left ankle; calcaneal osteotomy of the left calcaneus; decreased range of motion secondary to surgery; and chronic pain secondary to surgery.  

The VA examiner noted that there was no loss of sensation to the left ankle and foot and no EMG evidence of neuropathy of the ankle or foot.  Therefore, the examiner thought it less likely than not that the Veteran had a neurological impairment of the left ankle at this time.  The Veteran did have very limited range of motion of the left ankle with no limitation of motion with any flare-ups.  The examiner also noted that with the Veteran's fatigue and lack of endurance, there was no change in his range of motion in that he has essentially a fixed ankle motion.  

After reviewing the evidence, the Board finds that for the period from May 1, 2006 to January 23, 2007, the Veteran is entitled to a 40 percent rating.  The evidence of record demonstrates ankylosis of the ankle with inversion and eversion deformity, as required for a higher disability rating of 40 percent under DC 5270.  Range of motion measurements in August 2006 and on January 4, 2007 showed that he was unable to invert or evert the left ankle.  

However, for the period from January 24, 2007, the Veteran's left ankle disorder has been manifested by disability more nearly approaching ankylosis of the joint between 0 and 10 degrees dorsiflexion, which is encompassed by the current 30 percent disability rating.  The evidence of record does not demonstrate ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, as required for a higher disability rating of 40 percent under DC 5270.  This is the case even if factors such as weakness, excess fatigability, lack of endurance, and pain on movement are taken into consideration.  For these reasons, a rating of 40 percent is not demonstrated since January 24, 2007.  

VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  The Veteran in this case has consistently complained of left ankle pain.  The Board has considered the Veteran's statements with regard to his left ankle disability, but they do not relate to the symptoms discussed above relating to the criteria for a rating higher than 30 percent, except for the time period from May 1, 2006 to January 23, 2007.  Consequently, they will be discussed in connection with the issue of referral for an extraschedular rating discussed below.  

Functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant; see 38 C.F.R. § 4.40.  In this case, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Even considering the Veteran's significant pain, the Board notes that the 40 percent rating for the period from May 1, 2006 to January 23, 2007 represents the maximum schedular rating for this disability.  Further, the Board does not find that the disability more nearly approximates the criteria for a 40 percent rating under DC 5270 for the period since January 24, 2007.  That is, even considering these reports of painful motion, the functional impairment of the Veteran's left ankle disability does not approach ankylosis in plantar flexion at more than 40 degrees, ankylosis in dorsiflexion at more than 10 degrees, or ankylosis with an abduction, adduction, inversion, or eversion deformity.  The Veteran may credibly believe that he has near total functional impairment ("0 degrees"), but the more probative findings on January 24, 2007 and in March 2010 reported on by the VA examiners with expertise on evaluating functional impairment caused by orthopedic disorders show that the overall functional impairment associated with the Veteran's left ankle disability is consistent with the currently assigned rating.  

Ratings under DC 5003 and 5010 for degenerative arthritis of the left ankle are not warranted for any time period of the appeal as degenerative arthritis that is established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved [in this case DC 5270].  See Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011); 38 C.F.R. § 4.71a, DCs 5003, 5010.  

In addition, a separate rating for nerve damage to the left ankle is not warranted for this appeal.  Despite suspicions by the Veteran and some examiners of nerve damage to the left ankle, the May 2010 VA examination found there was no loss of sensation to the left ankle and no EMG evidence of neuropathy of the left ankle.  The VA examiner thought it less likely than not that the Veteran had a neurological impairment of the left ankle at this time.  

Based upon the guidance of the Court in Hart, the Board has considered whether further staged ratings are appropriate for the Veteran's service-connected left ankle disability.  The Board has not found any significant variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any other staged rating in this case, but for the evidence of inversion and eversion deformity in the time period between May 1, 2006 and January 23, 2007.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's limitation of motion of the left ankle disability, even if rated as arthritis, directly corresponds to the schedular criteria for the two evaluations that have been assigned, which also incorporates various orthopedic factors that limit motion or function of the joints.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  As noted, the 40 percent rating from May 1, 2006 to January 23, 2007 is based on inversion and eversion deformity and the current 30 percent disability rating thereafter was based upon the most limited motion, which occurred after repeated use of the joint as documented by the VA examiners.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's orthopedic disability, and no referral for an extraschedular rating is required.  Finally, the Veteran has been found eligible for a total disability rating based on individual unemployability (TDIU).  As such, this is not for consideration by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

For the reasons outlined above, the preponderance of the evidence supports a 40 percent rating from May 1, 2006 to January 23, 2007 and a 30 percent rating thereafter.  Therefore, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Service connection for a back disorder, diagnosed as degenerative disc disease of the lumbar spine and myofascial lumbar syndrome, as secondary to service-connected disabilities, is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to a 40 percent rating for a left ankle disorder, for the period from May 1, 2006 to January 23, 2007, is granted, subject to the laws and regulations governing monetary awards.  

A rating in excess of 30 percent for a left ankle disorder, for the period from January 24, 2007, is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

Concerning the Veteran's claim for service connection for sleep apnea, the Board requested a VA examination and medical opinion in its April 2011 remand, in part because the Veteran had been granted service connection for depression and certain medical studies have indicated a correlation between depression and sleep apnea.  The Board requested that the examiner provide an opinion whether any current sleep disorder, to include sleep apnea, was related to the Veteran's period of active service.  If not, the examiner was supposed to provide an opinion whether any service-connected disorder, including depression, caused or aggravated (permanently worsened) any current sleep disorder. 

On remand, the Veteran was scheduled for a VA examination in May 2011.  While the VA examiner diagnosed obstructive sleep apnea and stated why it was not related to service, he failed to provide any opinion on whether the Veteran's obstructive sleep apnea was caused or aggravated by any of his service-connected disabilities.  Complete development of this claim requires a remand to obtain a medical opinion on secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file shall be forwarded to the May 2011 VA sleep disorders examiner for clarification whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's service-connected disorders, including his service-connected depression, caused or aggravated (permanently worsened) his currently diagnosed obstructive sleep apnea.  

If the May 2011 VA examiner is not available, then another appropriate examiner should be forwarded the claims file and asked to provide a medical opinion to the question on secondary service connection left unanswered from the Board's April 2011 remand.  

An explanation for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

2.  Thereafter, the RO/AMC shall take such additional development action as it deems proper with respect to the issue remaining on appeal.  When the development requested has been completed, the issue on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




(CONTINUED ON THE FOLLOWING PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West Supp. 2011).  



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


